Exhibit CONSULTING AGREEMENT THIS AGREEMENT (the “Agreement”), made as of the 1st day of November, 2008, by and between Atlas Mining Company, an Idaho corporation (the “Company”), and MorrisD. Weiss (the “Consultant”). W I T N E S S E T H: In consideration of the premises and of the covenants, promises and conditions herein contained, and for other consideration as hereinafter described, the parties hereto agree as follows: Section1.Retention as a Consultant. The Company hereby agrees to retain the Consultant, and the Consultant hereby agrees to provide services to the Company, as an independent consultant for the term set forth in Section2 hereof and subject to, and in accordance with, the terms and conditions hereinafter set forth. Section2.Consulting Term. The term of consulting under this Agreement shall commence on or before November1, 2008 (the “Effective Date”) and shall expire on the six (6) month anniversary of the Effective Date, unless extended by the parties hereto on mutually agreeable terms (the “Consulting Term”).No later than the end of the fifth month following the Effective Date, the Company will provide notice to the Consultant of whether or not the Company intends to negotiate an extension of the Consulting Term.If the Company notifies the Consultant that it intends to negotiate an extension, the Company will negotiate in good faith the terms of an extension with the Consultant, it being understood that the Consultant shall have no obligation to agree to extend the Consulting Term. Section3.Position, Duties and Responsibilities. During the Consulting Term, the Consultant shall serve as the Chief Restructuring Officer of the Company.The Consultant shall provide services and have duties and responsibilities commensurate with those of chief restructuring officers of similarly-sized companies and shall report to the Board of Directors of the Company (the “Board”).Such duties and responsibilities shall include:(i)oversight and management of (1)pending and anticipated securities, corporate, insurance and other significant litigation involving the Company or its affiliates, (2)the disposition of the contract mining business and such other businesses and entities in which the Company holds an interest as may be determined by the Board, and (3)such other matters as agreed upon by the Consultant and the Board; (ii)advising the Board and senior management of the Company with respect to other significant restructuring matters, and (iii)such other duties and responsibilities on which the Board and the Consultant shall mutually agree.During the Consulting Term, the Consultant shall devote such business time and efforts in his capacity as a non-exclusive consultant of the Company, as determined in good faith by the Consultant, as are reasonably necessary or appropriate to fulfill his obligations hereunder, provided that nothing herein shall preclude the Consultant from (i)managing his and his family’s passive personal investments, (ii)serving on other boards, (iii)engaging in civic or charitable activities, (iv)investing in or providing employment or consulting services to other businesses or (v)engaging in the practice of law, so long as such activities do not materially interfere with the performance of his duties hereunder.During the Consulting Term, the Consultant shall have the right to serve as a director of the Company and, in addition to the compensation specified herein, shall be entitled to receive such compensation and benefits provided by the Company to its non-employee directors from time to time for service on the Board. Section4.Fee Arrangements. (a)During the Consulting Term, the Company shall pay the Consultant a base fee (the “Base Fee”) of One Hundred Thousand Dollars ($100,000).Notwithstanding the involuntary termination of this Agreement or the Consultant’s services hereunder or any performance or non-performance of the Consultant’s services hereunder, the Base Fee shall be paid in six (6) substantially equal monthly installments, with the first such installment due on the Effective Date and the remaining installments respectively due on the next five monthly anniversaries of the Effective Date.If (i)the Consultant voluntarily terminates his service hereunder or (ii)the Consultant is involuntarily terminated by the Company due to a sustained failure of the Consultant to performance his duties hereunder for more than thirty (30) consecutive days which failure is not cured within ten (10) days of the Consultant’s receipt of written notice thereof from the Board (which notice sets forth in reasonable detail the facts and circumstances claimed to constitute such sustained failure) (an “Uncured Sustained Failure to Perform”), no further payments of the Base Fee will be made thereafter.On the six (6) month anniversary of the Effective Date, the Company shall pay the Consultant a performance bonus of up to One Hundred Thousand Dollars ($100,000).Whether such bonus is awarded is dependent on a Board determination as to whether and the extent to which the Consultant's performance of his material duties hereunder has been satisfactory.The amount of such bonus, if any, will be in the discretion of the Board. (b)On the Effective Date, the Company shall issue to the Consultant an option (the “Option”) to purchase 550,000 shares of the Company’s common stock, with an exercise price of $.70 per share.The Option shall become vested and exercisable as follows: (i)41,667 shares shall vest immediately on the Effective Date, (ii)41,667 shares shall vest on each of the first three (3) monthly anniversaries of the Effective Date, (iii)41,666 shall vest on the next two monthly anniversaries of the Effective Date and (iv)the remaining 300,000 shares shall vest on the six (6) month anniversary of the Effective Date.The vesting of the options on the dates listed in (ii)and (iii)in the preceding sentence will not occur if the Consultant voluntarily terminates his service hereunder or the Consultant is involuntarily terminated by the Company due to an Uncured Sustained Failure to Perform before such dates.The vesting of the 300,000 options will not occur ifprior to the six (6) month anniversary of the Effective Date, the Board or a committee thereof (provided that Messrs.DavidA.
